DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

With regard to claim 1, D1 teaches an image display apparatus, in at least figure 2,  comprising: a scanning optical unit configured to scan a laser light (113); a beam shaper (123) configured to receive the laser light scanned by the scanning optical unit in a direction normal to a surface of the beam shaper (light from emitter 113 perp to 123); an illumination optical unit configured to transmit the laser light emitted from the beam shaper to a display panel (100), the illumination optical unit (120 and 130) comprising an anamorphic lens ([0112]) and two reflective optical elements (122 and 121) having free-form surfaces ([0112]); the display panel (100) configured to display an image based on the laser light transmitted by the illumination optical unit (120 and 130); and an eyepiece (200) optical unit configured to concentrate an image light emitted from the 
	However D1 fails to expressly disclose wherein the display panel is provided between the illumination optical unit and an eyepiece optical unit along a propagation path of the laser light.
	In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regards to the combination of an eyepiece optical unit configured to concentrate an image light emitted from the display panel to an eye of an observer, the eyepiece optical unit comprising three reflective optical elements having free-form surfaces; wherein the display panel is provided between the illumination optical unit and an eyepiece optical unit along a propagation path of the laser light.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 11/03/2021 the above subject matter has been found to be in a state of allowance.
	With regard to claims 2-18 the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872